DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rotating shafts of claim 1, lines 30, 31, 32, 35, 38. 39, and 42. The two parallel aligned strip plates of claim 1, lines 25 and 33, the bolt of claim 1, line 26 and 34, a connecting rod, two parallelly configured right triangle plates, and a rotating wheel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: X1, X3, Kh, and Ch. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1-7 objected to because of the following informalities:
Claims 1-7, line 1 reads: “damping and buffering property” should read --damping and buffering properties--.
Claim 1, line 18 reads: “to lower part” it should read --to the lower part--.
Claim 1, lines 35-36 reads: “connected to one the second-second lead bearing wheel”, this wording is unclear and should be revised.
Claim 2, the wording of the claim should be revised, Examiner understands it to mean there are more than oscillating arm plates, which a corresponding wheel and each oscillating arm plate is evenly spaced, however, the wording is unclear.
Claim 7, lines 1-2 reads: “a vehicle body” it should read --the vehicle body--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: lines 10, 11, 30, 31, and 42 reference the left and right sides of structural elements. Since the vehicle is tracked on two sides, the left and right would be reversed when looking at one tracked side compared to the opposing side.
Claim 1 recites the limitation "a rotating shaft" in lines 31, 32, 35, 38. 39, and 42.  There is insufficient antecedent basis for this limitation in the claim. ***Examiner Note: it is unclear from the claim language if these are meant to represent the same rotating shaft, or multiple rotating shafts, if multiple rotating shafts are intended, the should be labeled as such (e.g. a first rotating shaft, a second rotating shaft)***

Claim 7 recites the limitation "the upper cover plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the lower bottom plate" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the left and right side plates" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the front and back side plates" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, The closes found prior art to the present invention are Chinese Patent Nos. CN 109303994 and CN 107878584, however due to the highly structural nature of the present claims they do not include all necessary claim limitations. The limitation of having a first elastic element and a dampening element and the first elastic element and the damping element .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/H.E.P./Examiner, Art Unit 3611               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611